108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Grand Jury Investigation, of William L. WEBSTER, et al.STATE of Missouri;  United States of America, Appellee,v.William E. ROUSSIN, Appellant.STATE of Missouri;  United States of America, Appellee,v.William E. ROUSSIN, Appellant.STATE of Missouri;  United States of America, Appellee,v.William E. ROUSSIN, Appellant.In re:  Grand Jury Investigation, of William L. WEBSTER, et al.STATE of Missouri;  United States of America, Appellees,v.Susan K. ROACH, Appellant.STATE of Missouri;  United States of America, Appellees,v.Susan K. ROACH, Appellant.State of Missouri;  U.S., Appellees,v.Susan K. ROACH, Appellant.
Nos. 96-3763, 96-3764.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1997.Filed March 27, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
William E. Roussin and Susan K. Roach appeal the district court's order denying their petitions for disclosure of grand jury documents.  Although their requests for grand jury materials were more expansive than the State of Missouri's earlier request, Roussin's and Roach's brief makes clear that they seek no more than the opportunity to review the grand jury materials released to the State in connection with the State's civil action against them in another district court.  As to Roussin's and Roach's claims presented to the district court, we conclude the district court correctly ruled that Roussin and Roach "failed to show a particularized need for the records."   We also agree with the district court's view that whether Roussin and Roach are entitled to the grand jury materials possessed by the State should be decided through the normal course of discovery in the pending civil lawsuit.  We thus affirm.  See 8th Cir.  R. 47B.